Citation Nr: 0025032	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  98-15 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date, prior to March 20, 1997, 
for grant of service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1967 to 
November 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1997 
rating decision by the Boston, Massachusetts, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which 
granted service connection for PTSD and assigned a 70 percent 
rating effective from the date of receipt of his reopened 
claim.


FINDINGS OF FACT

1.  In October 1990, the RO denied the appellant's claim of 
service connection for PTSD.  The appellant was notified of 
the determination in November 1990, but did not file a timely 
appeal.

2.  The October 1990 rating decision to deny service 
connection for PTSD was consistent with and supported by the 
applicable law and the evidence then of record.

3.  On March 20 1997, the veteran filed to reopen a claim for 
service connection for PTSD and evidence received subsequent 
to this date established his entitlement.


CONCLUSION OF LAW

The October 1990 rating decision was not clearly and 
unmistakably erroneous and is final; an effective date 
earlier than March 20, 1997 for an award of service 
connection for PTSD is not warranted.  38 U.S.C.A. §§ 5110, 
7105 (West 1991); 38 C.F.R. §§ 3.105, 3.400 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran and his representative claim that he is entitled 
to an earlier effective date for service connection for PTSD.  
The veteran alleges that he clearly had PTSD prior to this 
date.  The representative also contends that the RO's rating 
action in October 1990 was based on clear and unmistakable 
error (CUE) for not granting service connection for PTSD; the 
RO has addressed this matter in an October 1999 SSOC.  The 
veteran's representative has alleged that the October 1990 
rating decision was based on significantly incomplete 
records, and alleged that the RO failed to contact facilities 
listed by the veteran at the time of his 1990 claim, 
including the Frank Weathers National Center for PTSD, in the 
Boston VAMC, and the Vet Center records from Springfield MA.  

A review of the claims file reveals that the veteran was 
referred to evaluation for psychotherapy during active duty 
in June 1970, where he was given a good prognosis for growth 
and better functioning, but no specific problem was diagnosed 
in this clinical record.  An August 1970 treatment record 
revealed the veteran had been brought in by police due to 
bizarre behavior, with a history of his drinking 5 or 6 beers 
then running around shouting and being probably disoriented.  
This service medical record also did not give a diagnosis 
other than minor contusions of both legs, and plans were made 
to conduct tests for alcohol and drugs.  No mental defects 
were reported on his October 1970 release from active duty 
physical.  A July 1977 reserve enlistment evaluation likewise 
revealed no complaints or findings of psychiatric problems.  

The veteran filed a claim for entitlement to service 
connection for a psychiatric disorder in March 1980.  
Entitlement to service connection for PTSD was disallowed by 
the RO in July 1988 based on his failure to provide evidence.  

In February 1990, the veteran applied for service connection 
for PTSD.  This claim is noted to have listed treatment for 
his PTSD by private and VA medical providers.  This included 
a facility which he listed as "Frank Weathers National Ctr. 
for PTSD" with a street address said to be located at the 
Boston VAMC, 150 S. Huntington, in Boston, MA.  He indicated 
that he was treated there around December 1989.  He also 
alleged treatment for PTSD at a Vet Center in 1983 and 
psychotherapy treatment by a Dr. Daniel Wheeler from July 
1970 to December 1970.  

In February 1990, the RO submitted requests for medical 
evidence to the Vet Center in Springfield MA, and to a Dr. 
Daniel Wheeler in Springfield MA.  Records previously before 
the RO in October 1990 did include a letter from a Dr. 
Wheeler acknowledging psychotherapy treatment of the veteran 
in 1970 and a letter from the Vet Center acknowledging 
treating the veteran between May and June of 1984.  No 
mention was made of whether this treatment was for PTSD.

Lay statements from the veteran's wife and friends dated in 
April 1979 stated that the veteran seemed to be depressed and 
preoccupied with unpleasant memories of Vietnam.  They also 
indicated that they observed the veteran to have strong 
startle reactions to stimuli, and would swing at people who 
woke him up.   

Treatment records from the VA clinic in Northampton, MA 
revealed treatment at the mental hygiene clinic in 1990.  The 
treatment included couples counseling for problems between 
the veteran and his wife.  Other problems addressed included 
anger problems, problems holding a job, and excessive alcohol 
consumption.  In July 1990, the counseling session included a 
history of the veteran serving in Vietnam, as well as the 
problem he had prior to discharge from service, when he was 
involved with an altercation with police due to a "major 
flashback."  The assessment rendered in July 1990 was 
generalized anxiety disorder and passive aggressive 
personality.  The treatment records did not include a 
diagnosis of PTSD.

In April 1990, the RO requested all of the veteran's 
inpatient and outpatient treatment records dated from 
December 1989 to present from the Boston (Jamaica Plain) 
VAMC.  A memorandum from a 1990 telephone correspondence 
indicated that a contact person from the Boston VAMC stated 
that the veteran had not been seen at that facility during 
the dates for which records had been requested. 
In a September 1990 letter the RO informed the veteran that 
attempts to obtain the VA, Vet Center and private medical 
records had been unsuccessful and asked that he submit any 
records he had so that further action could be taken.  

In an October 1990 rating decision, the RO denied service 
connection for PTSD; notification of the decision was sent in 
November 1990.  The veteran did not appeal this decision.

The veteran filed another claim for entitlement to service 
connection for PTSD on March 20, 1997.  Evidence submitted 
after the decision of October 1990 includes a copy of 
grievance proceedings from a November 1984 employment 
discrimination case, wherein the veteran alleged that he was 
discriminated based on mental handicap when he was 
disciplined for being absent without leave from work.  The 
veteran alleged that his problem was not alcohol related but 
was related to post traumatic war syndrome.  

Also submitted after October 1990, is a photocopy from a VA 
form 10-9009 Agent Orange registry examination, which 
included remarks that the veteran had significant symptoms of 
PTSD in an August 1990 examination, but gave diagnoses of 
generalized anxiety/passive aggressive personality.  

A VA examination conducted in May 1997 diagnosed PTSD, 
severe, and linked it to the combat stressors he experienced 
inservice.  This examination noted a medical history that his 
psychiatric condition had been misidentified prior to this 
time.  

Service connection for PTSD was granted by the RO in an 
August 1997 rating decision.  

The veteran appeared at a hearing before the undersigned 
Board member at the RO in May 2000.  He testified that he was 
first diagnosed with PTSD in 1997.  He testified that he had 
PTSD symptoms and received treatment for interpersonal 
problems prior to 1997, but did not have a definite diagnosis 
for PTSD prior to 1997.  
Analysis

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  The effective 
date for direct service connection is the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, it will be the date of receipt of claim, 
or date entitlement arose, whichever is the later.  
Separation from service means separation under conditions 
other than dishonorable from continuous active service which 
extended from the date the disability was incurred or 
aggravated. 38 C.F.R. § 3.400(b)(B)(2) (1999).

Notice of disagreement with a determination by the RO must be 
filed within one year from the date that that agency mails 
notice of the determination, otherwise the determination is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 
(1999).  Previous determinations which are final and binding 
will be accepted as correct in the absence of CUE.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended, and for the purposes of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal or revision of the prior decision on 
the grounds of CUE has the same effect as if the decision had 
been made on the date of the prior decision.  38 C.F.R. § 
3.105(a) (1999).

The Court has held that CUE is a very specific and rare kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  The Court established a three- 
part test to determine whether CUE is present in a prior 
determination; (1) either the correct facts, as they were 
known at the time, were not fully adjudicated (i.e., more 
than a simple disagreement as to how the facts were weighed 
or evaluated), or statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made;" and, (3) a determination that there was CUE must be 
based on the record and the law that existed at the time of 
the prior adjudication in question.  Damrel v. Brown, 6 
Vet.App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet.App. 310, 313-14 (1992) en banc).  A finding of CUE 
requires that error, otherwise prejudicial, must appear 
undebatable.  Akins v. Derwinski, 1 Vet.App. 228, 231 (1991).

In this case, the Board finds that the October 1990 rating 
decision was not timely appealed.  Unless CUE is found in 
this decision, the effective date for the grant of service 
connection for PTSD is March 20, 1997, the date the veteran 
filed to reopen his claim for benefits.  38 C.F.R. § 3.400.  

The veteran essentially disagrees with how the facts were 
weighed and evaluated by the RO in 1990, but this is 
insufficient to support his CUE claim.  The RO's 1990 
decision was not undebatably erroneous, in fact or law, and 
it may not be reversed under the stringent tests for CUE.  
The correct facts, as they were known at the time, were 
before the RO, and the governing law was correctly applied.  
Fugo 6 Vet. App. at 44, Allin v. Brown, 6 Vet. App. 207, 214 
(1994).  While there was some evidence favorable to the 
veteran in October 1990, the most notable evidence against 
his claim was the absence of a diagnosis of PTSD, and the 
absence of a physician's opinion relating any psychiatric 
disorder, which was diagnosed at the time as generalized 
anxiety disorder/passive aggressive personality, to service.  

The veteran also alleges that the RO essentially breached its 
duty to assist by failing to afford a VA psychiatric 
examination until 1997, and failed to obtain records of PTSD 
treatment from its VA medical center in Boston.  The veteran 
also alleged that the RO essentially failed to consider 
evidence in its constructive possession that was favorable to 
the veteran.  Specifically this evidence is the August 1990 
VA examination that noted significant PTSD symptoms although 
it diagnosed generalized anxiety disorder.  Firstly, the RO 
appears to have made every attempt to obtain the VAMC Boston 
records in 1990 and other evidence identified by the veteran.  
It also timely notified the veteran of its failure to obtain 
this evidence, thereby affording the veteran an opportunity 
to obtain this information on his own.  The 1990 Agent Orange 
examination, even if it would have been of record, did not 
include a diagnosis of PTSD and would not have changed the 
outcome.  

Moreover, any breach by VA of its duty to assist cannot form 
a basis for a claim of CUE because such a breach creates only 
an incomplete record rather than an incorrect one.  Caffrey 
v. Brown, 6 Vet. App. 377, 383-384 (1994).  The noted 
exception, that of service medical records, is inapplicable 
to the factual scenario herein presented. Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999).

Regarding VA records that the veteran has alleged the RO 
failed to obtain, as well as the Agent Orange examination 
report from August 1990, obtained after the October 1990 
decision, the Board notes that such cannot be deemed to have 
been constructively of record in October 1990.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (Bell sets forth the 
constructive-notice doctrine, whereby VA is charged with 
constructive notice of VA-generated documents that could 
reasonably be expected to be a part of the record, even where 
they were not actually before the adjudicating body.)  
However, the United States Court of Appeals for Veterans 
Claims has held that the constructive notice rule articulated 
in Bell does not have retroactive application for 
adjudications occurring prior to entry of Bell in July 1992.  
Damrel v. Brown, 6 Vet. App. 242, 246 (1994); see VAOPGCPREC 
12-95. Moreover, there does not exist in the body of law in 
effect prior to Bell any provision for constructive notice of 
VA-generated documents.  Lynch v. Gober, 11 Vet. App. 22, 27- 
28 (1997).  To that extent, those VA records not actually 
within the claims folder in October 1990, do not afford a 
basis for a CUE challenge.  

In conclusion, based upon the foregoing reasons, the Board 
finds as a matter of law that the RO has assigned the correct 
effective date of March 20, 1997 for the grant of service 
connection for post-traumatic stress disorder.  The appeal 
must be denied.



ORDER

Entitlement to an effective date earlier than March 20, 1997 
for the grant of service connection for PTSD is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

